Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-2 and 4-20 (Renumbered 1-19) are found to be allowable. Claims 1-2 and 4-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and/or authorized email exchange with Michael Rodriguez (Reg. No. 60,236) on May 6, 2022.
The application has been amended as follows (see claim(s) with “Currently Amended”, “Canceled”, or “New” prefix below): 
1.	(Currently Amended)	A monitor device for use in a smart home system, said monitor device for detecting operation by a user of a non-communicating legacy entry control device different than the monitor device, the monitor device comprising:
a sensor operable to detect a physical property affected by action of the user operating the non-communicating legacy entry control device by physically engaging the non-communicating legacy entry control device, and to produce a signal encoding a characteristic of the physical property detected;
an interpretation circuit configured to receive the signal produced by the sensor and produce an alert response if the signal corresponds to the operation of the non-communicating legacy entry control device by the user;
a transmitter configured to detect an output of the interpretation circuit and upon receiving the alert response, transmit an alert signal to another device within the smart home system; and
a power source for providing electrical power to the sensor, interpretation circuit, and transmitter,
wherein the interpretation circuit is operable to distinguish the signal corresponding to the operation of the legacy entry control device by the user from another signal corresponding to sensor output not corresponding to the operation of the legacy entry control device by the user and occurring within a sensing envelope of the monitor device.

2.	(Previously presented)	The monitor device of claim 1, wherein the transmitter comprises a wireless transceiver adapted to transmit via a Bluetooth Low Energy (BLE) protocol advertisement packets at a predetermined advertisement interval, and wherein the alert signal comprises an advertisement packet encoding the alert response and distinct from non-alert advertisement packets.

3.	(Canceled)	

4.	(Currently Amended)	A system comprising the monitor device of claim 1 and a camera unit, wherein the camera unit is configured to receive an activation signal upon detection by the monitor device of the operation of the legacy entry control device by the user, and to thereupon transmit video.

5.	(Previously presented)	The monitor device of claim 1, wherein the legacy entry control device comprises a doorbell button.

6.	(Previously presented)	The monitor device of claim 1, wherein the legacy entry control device comprises a doorknob or latch.

7.	(Previously presented)	The monitor device of claim 1, wherein the legacy entry control device comprises a lock or locking device.

8.	(Previously presented)	The monitor device of claim 1, further comprising a housing in which the sensor and interpretation circuit are disposed, and a user-installable mounting for securing the monitor device to a structure.

9.	(Previously presented)	The monitor device of claim 1, wherein the sensor comprises a passive infrared sensor.

10.	(Previously presented)	The monitor device of claim 1, wherein a sensing envelope of the monitor device comprises a region within about 12 cm outward from the sensor and within an angle of about 15 degrees from a central axis of the sensor.

11.	(Previously presented)	A smart home system, comprising a monitor device according to claim 1, a relaying dispatch unit, and at least one smart home peripheral device, wherein the relaying dispatch unit is configured and adapted to receive the alert signal and control the at least one smart home peripheral device in response thereto.

12.	(Previously presented)	A smart home system, comprising a monitor device according to claim 1, a relaying dispatch unit, and a camera unit, wherein the relaying dispatch unit is adapted and configured to receive the alert signal transmitted by the monitor device and in response thereto transmit an activation signal by a Bluetooth Low Energy protocol to the camera unit, and the camera unit is adapted and configured to, upon receiving the activation signal, wirelessly transmit video via a Wi-Fi protocol.

13.	(Previously presented)	A method of using a monitor device according to claim 1, comprising mounting the monitor device in a position whereby a legacy entry control device is within a sensing envelope of the monitor device, supplying power to the monitor device, and causing a smart home device to register the monitor device as being present.

14.	(Previously presented)	A method of communicating a user intention to a smart home system comprising a monitor device according to claim 1, the method comprising operating a legacy entry control device by user action within a sensing envelope of the monitor device.

15.	(Previously presented)	A kit, comprising a monitor device according to claim 1 and a camera unit.

16.	(Previously presented)	A method of installing a monitor device according to claim 1, comprising securing the monitor device to a structure in a position whereby the legacy entry control device is within a sensing envelope of the sensor, wherein installing the monitor device does not comprise any physical alteration of or physical connection to the legacy entry control device and does not alter the normal operation of the legacy entry control device.

17.	(Currently Amended)	A method of producing a response by a smart home system to an operation by a user of a non-communicating legacy entry control device, the method comprising:
sensing a physical property affected by action of the user operating the non-communicating legacy entry control device by physically engaging the non-communicating legacy entry control device, and encoding a characteristic of the physical property in a signal;
determining whether the signal corresponds to the operation of the non-communicating legacy entry control device by the user; [[and]]
in case that the signal is determined to correspond to the operation of the non-communicating legacy entry control device by the user, conveying an alert signal to a component of the smart home system; and
distinguishing, by an interpretation circuit, the signal corresponding to the operation of the legacy entry control device by the user from another signal corresponding to sensor output not corresponding to the operation of the legacy entry control device by the user and occurring within a sensing envelope of a monitor device.

18.	(Currently Amended)	An interfacing device for interfacing a non-communicating device, different than the interfacing device, with a smart home system, the interfacing device comprising:
a sensor operable to detect a physical property affected by an operation of the non-communicating  device by a user physically engaging the non-communicating  device, and produce a sensing signal encoding a characteristic of the physical property detected;
an interpretation circuit configured to receive and process the sensing signal, and upon detecting that the sensing signal corresponds to the operation of the non-communicating  device, produce a recognition signal; [[and]]
a transmitter adapted and configured to receive the recognition signal and thereupon communicate a corresponding signal to the smart home system or a component thereof; and
a power source for providing electrical power to the sensor, interpretation circuit, and transmitter,
wherein the interpretation circuit is operable to distinguish the signal corresponding to the operation of the non-communicating device by the user from another signal corresponding to sensor output not corresponding to the operation of the non-communicating device by the user and occurring within a sensing envelope of the interfacing device.

19.	(Currently Amended)	A monitor device for use in a smart home system, said monitor device for detecting operation by a user of a legacy doorbell device different than the monitor device, the monitor device comprising:
an infrared sensor operable to detect a physical property affected by action of the user physically engaging the legacy doorbell device, and to produce a signal encoding a characteristic of the physical property detected;
an interpretation circuit configured to receive the signal produced by the infrared sensor and produce an alert response if the signal corresponds to the operation of the legacy doorbell device by the user;
a transmitter configured to detect an output of the interpretation circuit and upon receiving the alert response, transmit an alert signal to another device within the smart home system; and
a power source for providing electrical power to the sensor, interpretation circuit, and transmitter,
wherein the interpretation circuit is operable to distinguish the signal corresponding to the operation of the legacy doorbell device by the user from another signal corresponding to sensor output not corresponding to the operation of the legacy doorbell device by the user and occurring within a sensing envelope of the monitor device.

20.	(Previously presented)	The monitor device of claim 19, wherein the transmitter comprises a wireless transceiver adapted to transmit via a Bluetooth Low Energy (BLE) protocol advertisement packets at a predetermined advertisement interval, and wherein the alert signal comprises an advertisement packet encoding the alert response and distinct from non-alert advertisement packets.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a monitoring device in a smart home system for monitoring non-communicating legacy control device (i.e., “dumb” legacy control device); the monitoring device uses a sensor to detect a physical property affected by an action of a user physically engaging the non-communicating legacy control device (e.g., a “dumb” doorbell); the subsequent signal produced by the above sensor is received by an interpretation circuit of the monitoring device, which then produces a signal corresponding to the operation of the “dumb” legacy control device by the user, wherein the interpretation circuit is able to distinguish the signal corresponding to the operation of the legacy entry control device by the user from another signal corresponding to sensor output not corresponding to the operation of the legacy entry control device by the user and occurring within a sensing envelope of the monitor device; and the signal is subsequently transmitted by a transmitter of the monitoring device, to another device within the smart home system.
The closest prior art of record such as Horton (US Patent Application Publication, 2016/0261425) and Ham (US Patent Application Publication, 2018/0209183), in combination, teaches most elements of the independent claims; however, the combination of the prior art references does not teach a sensor to detect a physical property affected by an action of a user physically engaging the non-communicating legacy control device and that the interpretation circuit is able to distinguish the signal corresponding to the operation of the legacy entry control device by the user from another signal corresponding to sensor output not corresponding to the operation of the legacy entry control device by the user and occurring within a sensing envelope of the monitor device.  Therefore, the claims are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416